                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Criminal Action No. 05-cr-00311-CMA
Civil Action No. 16-cv-01615-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

FREDERICK OLUWOLE SOLARIN,

       Defendant.


          ORDER DENYING MOTION FOR RECONSIDERATION OF ORDER
                   DENYING COMPASSIONATE RELEASE


       This matter is before the Court on Defendant Frederick Oluwole Solarin’s Motion

for Reconsideration of Order Denying Compassionate Release or in the Alternative

Motion for Relief (“Motion for Reconsideration”). (Doc. # 288.) For the following reasons,

the Motion for Reconsideration is denied.

       “Grounds warranting a motion to reconsider include (1) an intervening change in

the controlling law, (2) new evidence previously unavailable, and (3) the need to correct

clear error or prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005,

1012 (10th Cir. 2000). “Thus, a motion for reconsideration is appropriate where the

court has misapprehended the facts, a party’s position, or the controlling law. . . . It is

not appropriate to revisit issues already addressed or advance arguments that could

have been raised in prior briefing.” Id.
       In his Motion, Mr. Solarin does not present new evidence previously unavailable

or identify a need to correct clear error or prevent manifest injustice. Instead, he

seeks reconsideration of this Court’s January 28, 2021 Order Denying Motion for

Compassionate Release (“January 28, 2021 Order”) on the basis of a change in

controlling case law—i.e., the Tenth Circuit’s decision in United States v. Maumau, 993

F.3d 821 (10th Cir. 2021). 1

       Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), a district court may reduce a

defendant’s term of imprisonment on motion of either the director of the Bureau of

Prisons or a defendant

       only if three requirements are met: (1) the district court finds that
       extraordinary and compelling reasons warrant such a reduction; (2) the
       district court finds that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission; and (3) the district court
       considers the factors set forth in § 3553(a), to the extent that they are
       applicable.

United States v. Maumau, 993 F.3d 821, 831 (10th Cir. 2021). In Maumau, the Tenth

Circuit adopted a three-step test for evaluation of motions for compassionate release

filed under § 3582(c)(1). As pertinent to the instant Motion for Reconsideration, step

three “instructs a court to consider any applicable § 3553(a) factors and determine

whether, in its discretion, the reduction authorized by [steps one and two] is warranted




1
  To the extent Mr. Solarin rehashes arguments previously made in his Motion for
Compassionate Release, or raises for the first time arguments he could have made in prior
briefing, his Motion for Reconsideration is denied. See Servants of Paraclete, 204 F.3d at 1012
(explaining a motion for reconsideration “is not appropriate to revisit issues already addressed
or advance arguments that could have been raised in prior briefing.”).


                                               2
in whole or in part under the particular circumstances of the case.” Id. at 831 (quoting

United States v. Jones, 980 F.3d 1098, 1107 (6th Cir. 2020)). 2

       The Tenth Circuit’s decision in Maumau does not require reconsideration of the

Court’s January 28, 2021 Order. This Court denied Mr. Solarin’s Motion for

Compassionate Release, in relevant part, because the applicable Section 3553(a)

factors weighed against release. It found as follows:

       Considering both the policy statement and the applicable 3553(a) factors,
       the Court finds that Mr. Solarin would pose a danger to public safety if
       released. Mr. Solarin’s criminal convictions start at the age of 12, and
       include multiple crimes involving assault and weapons. He was on probation
       for an aggravated robbery conviction when he committed the underlying
       offense in this case. Mr. Solarin’s conviction in this case was for a violent
       bank robbery in which Mr. Solarin brandished a revolver, which he pointed
       at several victims and with which he threatened to kill them. The Court notes
       that Mr. Solarin is considered by both the BOP and the Probation Office as
       being at high risk for recidivism. In addition, he has received two disciplinary
       incident reports in the past twelve months.

(Doc. # 281 at 4.) Therefore, because Maumau concerned the applicability of USSG §

1B1.13 to motions for compassionate release filed by defendants, and because this

Court found that the Section 3553(a) factors independently warranted denial of Mr.




2
  The Tenth Circuit also held in Maumau and related cases that “the Sentencing Commission's
existing policy statement is applicable only to motions for sentence reductions filed by the
Director of the BOP, and not to motions filed directly by defendants.” United States v. McGee,
992 F.3d 1035, 1050 (10th Cir. 2021). Therefore, “[b]ecause USSG § 1B1.13 is not presently a
policy statement ‘applicable’ to § 3582(c)(1)(A) motions filed by prisoners, the district court has
the authority to exercise its independent discretion to define the term ‘extraordinary and
compelling reasons.’” United States v. Carr, No. 20-1152, 2021 WL 1400705, at *4 (10th Cir.
Apr. 14, 2021); see also Maumau, 993 F.3d at 832 (same). However, this Court found in its
January 28, 2021 Order that Mr. Solarin had presented extraordinary and compelling reasons
for a reduction in sentence. Therefore, this aspect of Maumau is not relevant to the instant
Motion.
                                                 3
Solarin’s Motion for Compassionate Release, the Court need not reconsider its January

28, 2021 Order.

      Accordingly, it is ORDERED that Mr. Solarin’s Motion for Reconsideration of

Order Denying Compassionate Release or in the Alternative Motion for Relief (Doc. #

288) is DENIED.

      DATED: July 12, 2021

                                              BY THE COURT:


                                              ____________________________
                                              CHRISTINE M. ARGUELLO
                                              United States District Judge




                                          4
